Works, J., dissenting.
I dissent. The firm name of the plaintiffs was a “ designation not showing the names of the persons interested as partners.” Pendleton and Williams were not their names, but only a part of their names. The intent of the statute is, that the true names of the members of a copartnership shall be given, so that parties contracting with them may know to whom they are giving credit. Such a statute should be so construed as to give it full effect. The requirement that notice shall be given showing their names when they are not shown by the firm name is reasonable and just. Beside, such a construction of the statute will or.may lead to great abuse. Why may not Jones & Jones, or anybody else, do business under the firm name of Smith & Smith, if such a construction is to prevail, and thereby conceal their true names and identity as effectually as by using the firm name of Jones & Co. if there are a number of partners? If this were done, under the foregoing opinion there would be no remedy for the unfortunate individual who might contract with irresponsible Jones & Jones, believing they were Smith & Smith, who are known to be responsible. On the other hand, if such a partnership is required to publish notice giving their true names, and in such notice give the names falsely, they may be held responsible. Again, suppose the firm name is correctly given as Smith & Smith. There may be a hundred Smiths in the same locality, some perfectly good and reliable pecuniarily, and others worthless. In such a case, their names are necessary in order to contract with them intelligently. There is nothing burdensome in this statute, and its beneficial effects should not be frittered away by a narrow construction of its provisions.